Citation Nr: 0218019	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  01-01 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

(The issue of entitlement to an effective date earlier 
than March 29, 1982, for a grant of service connection for 
schizophrenia will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and C. G.



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1971 and from March 1972 to May 1972 and from November 
1975 to March 1976.  The veteran was awarded two Purple 
Heart Medals for his service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) 
arises from a rating decision in June 1996 by the New 
Orleans, Louisiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that the veteran is in receipt of an 
evaluation of 100 percent for a schizophrenic disorder 
from March 1982.

On May 10, 2000, the veteran appeared and testified at a 
personal hearing before the undersigned Member of the 
Board at the RO.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy in 
Vietnam.

2.  The veteran has been diagnosed with PTSD.

3.  By regulation, the veteran's account of his combat-
related stressor is presumed credible and there is no 
evidence of record contradicting his account of his combat 
stressors.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.304(f) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also provides that VA shall notify the 
claimant of any information, and any medical or lay 
evidence not previously provided to VA, which is necessary 
to substantiate the claim and whether VA or the claimant 
is expected to obtain any such evidence.  See Quartuccio 
v. Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The 
RO notified the veteran of the requirements in law to 
establish entitlement to the benefit which the veteran is 
seeking.  As this decision by the Board grants the 
veteran's claim, no further evidence to substantiate his 
claim is needed.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim and that the notice 
provisions of the VCAA have been complied with.  The Board 
finds that there will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board 
will, therefore, proceed to consider the veteran's claim 
on the merits.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if preexisting such 
service, was aggravated by service.  38 U.S.C.A. §§  1110, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(a) 
(2001).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2002).

In the veteran's case, there are diagnoses of both 
schizophrenia and PTSD.  In April 1996, a VA psychologist 
and other members of a substance use and PTSD clinical 
team diagnosed PTSD, schizophrenia, and alcohol 
dependence.  At a VA psychiatric examination in October 
1997, the diagnoses were schizophrenia, paranoid type, 
chronic, and alcohol dependency in self-reported 
remission.  The psychiatric examiner commented that the 
veteran might also be suffering from PTSD.  In June 1998, 
a private physician noted that the veteran had a history 
of PTSD.  At a VA examination in February 2000, conducted 
by a psychologist, the pertinent diagnosis was paranoid 
schizophrenia, and PTSD was not diagnosed.  The examiner 
in February 2000 found that the veteran's symptoms did not 
meet the criteria for a diagnosis of PTSD. 

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
Supp. 2002).

Upon consideration of the diagnoses rendered in the 
veteran's case, the Board finds that there is an 
approximate balance of positive and negative evidence on 
the issue of whether a diagnosis of PTSD is appropriate.  
Resolving the doubt in the veteran's favor, the Board 
finds that he does have a diagnosis of PTSD.

The veteran has been awarded 2 Purple Hearts for wounds 
sustained in combat during his Naval service in the waters 
of Vietnam.  The Board finds that he is a combat veteran.  
In written statements and in personal hearing testimony, 
he has described stressful combat experiences, including 
witnessing the deaths of fellow service members.  In the 
absence of any clear and convincing evidence to the 
contrary, and in view of the fact that his claimed 
stressors are consistent with the circumstances, 
conditions, or hardships of his service, his lay testimony 
alone establishes the occurrence of the claimed in-service 
stressors.  See 38 C.F.R. § 3.304(f) (2002).  

The Board concludes that all requirements for service 
connection for PTSD have been met, and entitlement to that 
benefit is established.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.304(f) (2002).           
 

ORDER

Service connection for PTSD is granted.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

